DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 1/27/2021 and 2/5/2021 are acknowledged. 
OBJECTION
3.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites solidity of between 0.05-0.3 without any defining units. The specification discloses that the solidity is measured as a percent. Appropriate correction is required. 
Claim 12 recites “leave-off type” cosmetic and for purposes of readability, the Examiner requests “type” to be deleted as it does not add further structure. The same request is for “leave-on type” cosmetic. The Examiner further notes that these are intended use  of the compositions and don’t impart additional structure to the solid form cosmetic. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6 and  8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 2019/0192404). 
Biswas (US 2019/0192404) (hereinafter Biswas) disclose cosmetic compositions that contain gelling agents GP-1 “dibutyl N-lauryl L-glutamide” and EB-21 “dibutyl N-2-ethylhexanoyl glutamide” which are the same gelling agents disclosed by the instant specification (abstract and para 0311). The amounts can be 0.2 GP-1 and 0.6 EB-21 which are amounts that overlap  with ratio of 1:3 (see Table 6A on col. 30). Biswas references prior art that disclose gel compositions that do not contain less than 20 % water and thus are in liquid form (para 0211). Thus, this indicates that solid forms would necessarily have under 20 % water. Biswas focuses on having a water content of no more than 2 % weight (para 0222 in col. 20) (i.e., 2 or less which overlaps with 2 of the claimed range). Biswas discloses dibutyl N-2 ethylhexanoylglutamide and N-lauroyl glutamide (see col. 2, paragraph 0222, part [3]). The compositions contain gelling agent which further contains solvent octyldodecanol (para 0345 part 4-1). The composition further comprises and oil agent (0345-[5]). These include esters of cetyl alcohol which are known as cetyl ethylhexanoate  (para 0345 [6-1]. The amount of gelling agent is from 0.1-50 % (para 0045 part [7]). While the emulsifier is taught to have HLB 12-16 in this example of part 7, Biswas discloses that the emulsifier is not limited and that they generally may have HLB 5-17 where 10-16 is most preferable (para 0381-0383). The amount of D” “emulsifier” are present from 0.1-80 % (para 0391). The form can be a solid and a stick (para 0394). Specific examples of the cosmetics are chapsticks and lip rogue (para 0395). Table 2-2 disclose 9 to 4 GP1 to EB-21 and octyldodecanol present. The ratio can be GP-1:EB-21 from 1:3-1:4 (para 0172). The instant claims recite ratio of dibutyl lauroyl glutamide (GP-1) to dibutyl ethyl hexanoyl glutamide (EB-21) between 75:25 and 25:75 or 3:1-1:3.Table 3 discloses gelling agents present where GP-1 is 3 % and EB-21 is 9 %. Thus, the amounts as well as the ratio in Biswas are disclosed as optimizable and overlapping with the instant claims. Table 10-2 disclose octyldodecanol with oils and GP-1 at 1.5 % and EP-21 at 1 % which overlaps with the claimed amounts of 0.5-10 % of GP-1 and 0.5-10 % EP-21. The emulsifier is taught from 0.1-80 % (claims 14-15) and the HLP can be from 5-17 which overlaps with the instant claim of 8-11 (para 0381-0383). The cosmetic can include solid preparations such as chapstick (i.e., leave on type) and cleansers or cleansing agent (i.e., leave off or rinse off type). The shape of the cosmetics can be stick (para 0279).
The instant specification discloses “the solid form in solid form cosmetics of the present invention refers to, without limitation, a solid form that has solidity of certain degree such that it is capable of forming a stick and being applied to skin. In specific, it has solidity of preferably between .005 and 0.3, more preferably between 0.1 and 0.2” (para 0017 of the instant specification). Biswas does not disclose the solidity value however, since Biswas is a solid and a stick and encompasses cosmetic applications to skin (e.g., chapstick) then it is reasonable to conclude that the solidity values are within the ranges of .005-0.3 since these compositions are in solid stick form for application to skin. The compositions comprise an ester having a hydroxy group in 10 wt % or less as it reads on having none present.
	The instant specification discloses “when dibutyl lauroyl glutamide (GP-1) and dibutyl ethyl hexanoyl glutamide (EB-21)  are contained, their blending ratio is to be determined from the perspective of transmittance, while the blending ratio (GP-1:EB-21 is preferably between 75:25 and 25:75, more preferably 75:25 and 50:50. By using these gelling agents in a blending ratio in this range, a cosmetic with high transparency can be produced” (para 0017 page 5 of the instant specification). Since the same gelling agents are used in the same ratio it is reasonable to conclude a high transmittance would also be achieved. The instant specification also discloses oils such as hydrogenated polyisobutene  and surfactants with HLB between 8-11 also achieve high transmittance and Biswas discloses the same oils can be present (hydrogenated polyisobutene) (para 0057-0058, Table 1-3 and Table 10-4) and surfactants that contain HLB values that directly overlap, and thus it is reasonable to conclude that the percent transmittance of the formulations of Biswas are similar and overlap. Furthermore, the compositions are stated to have very high transparency (para 0202).
Biswas does not specifically disclose “wherein DS solidifying temperature of the oil agent is 50°C or higher in a mixture of 90.0 wt % of oil with 10 % wt of a mixture of 27 % wt of dibutyl lauroyl glutamide, 9 wt % of dibutyl ethyl hexanoyl glutamide and 64 wt % isostearic acid however, the instant specification discloses that this oil includes hydrogenated polyisobutene (table 2 and Fig. 1) of which Biswas discloses as suitable for use in the compositions. Claim 10 is describing a property of the oil and the specification describes that these oils are the same as those taught by Biswas (hydrogenated polyisobutene). 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations to arrive at the solid stick cosmetic comprising gelling agent comprising dibutyl lauroyl glutamide and dibutyl ethyl hexanoyl glutamide, oil agent, water 2-10 %, surfactant with HLB value of 8-11 where the composition has properties such as solidity .05-0.3 and % transmittance of 80 % or higher  yielding no more than one would expect from the cosmetic composition.



5.	Claims 1, 3, 5-6 and  8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arahira et al. (US 2020/0405606) in view of Biswas (US 2019/0192404).
The applied reference has a common inventor  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Arahira et al. (US 2020/0405606) (hereinafter Arahira et al.) disclose transparent solid cosmetics that include dibutyl lauroyl glutamide (GP-1) and dibutyl hexanoyl glutamide (EB-21) and has transmittance of 50 % or greater (abstract). Arahira et al. disclose hydrogenated polyisobutene (table 1). The ratio of GP-1 to EB-21 is 75:25 to 40:60 which overlaps with the instant ratio of 75:25-25:75 (claim 3). The concentration of the amino acid gelling agent is 3 to 8 % (claim 2). The hydrocarbon oils are present from 25-75 % by weight. Example 2-3 disclose lipstick. Octyldodecanol may be included (para 0009). Arahira et al. disclose Lipstick (i.e., leave on) cosmetics. While “leave off” is no mentioned the Examiner notes that whether a composition is intended to be left on or rinsed off is regarded as intended use and does not impart additional structure to the solid cosmetic claim. 
Surfactants having HLB are not disclosed and water 2-10 % is not disclosed. Biswas discloses that the emulsifier is not limited and that they generally may have HLB 5-17 where 10-16 is most preferable (para 0381-0383). The amount of D” “emulsifier” are present from 0.1-80 % (para 0391). The form can be a solid and a stick (para 0394). It would have been prima facie obvious to include emollient of overlapping HLB values for its stated benefits of emulsifier. Emulsifiers having HLP 5-8 are preferably used in view of the compatibility with the oil. Biswas references prior art that disclose gel compositions that do not contain less than 20 % water and thus are in liquid form (para 0211). Thus, this indicates that solid forms would have under 20 % water. Biswas focuses on having a water content of no more than 2 % weight  (para 0222 in col. 20) (i.e., 2 or less which overlaps with 2 of the claimed range). The instant specification discloses “the solid form in solid form cosmetics of the present invention refers to, without limitation, a solid form that has solidity of certain degree such that it is capable of forming a stick and being applied to skin. In specific, it has solidity of preferably between .005 and 0.3, more preferably between 0.1 and 0.2” (para 0017 of the instant specification). Arahira and Biswas do not disclose the solidity value however, since Arahira is a solid and a stick form and encompasses cosmetic applications to skin (e.g., Lipstick compositions as in the Examples of Arahira) then it is reasonable to conclude that the solidity values are within the range of .005-0.3 since these compositions are in solid stick form for application to skin. The compositions comprise an ester having a hydroxy group in 10 wt % or less as it reads on having none present. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to adjust the amount of water based on the desired solidity of the end product as amounts of more than 20 % are liquid and thus in making a solid product, one skilled in the art would necessarily want less than 20 % and preferably 2 or less as in Biswas.

DOUBLE PATENTING
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-6 and 8-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10792235 Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to solid cosmetic with same gelling agents (i.e., dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide and oil agent the differences being that the ‘235 patent does not recite surfactant with HLP 8-11, transmittance of 80 % or higher, 2-10 % water or solidity of 0.05-0.3. Regarding the solidity, this is a feature based on the product and as discussed supra the same gelling agents are employed is stick form compositions. Both cases are solid cosmetics and have gelling agents in overlapping amounts. With regards to the HLP and surfactant, Biswas discloses as discussed supra formulations, specifically solid formulations, may contain surfactants with overlapping HLB values for purpose of as an emulsifier for cosmetics. Transmittance is not disclosed however the instant specification discloses “when dibutyl lauroyl glutamide (GP-1) and dibutyl ethyl hexanoyl glutamide (EB-21)  are contained, their blending ratio is to be determined from the perspective of transmittance, while the blending ratio (GP-1:EB-21 is preferably between 75:25 and 25:75, more preferably 75:25 and 50:50. By using these gelling agents in a blending ratio in this range, a cosmetic with high transparency can be produced” (para 0017 page 5 of the instant specification). Since the same gelling agents are used in the same ratio it is reasonable to conclude a high transmittance. It would have been  prima facie obvious to one of ordinary skill in the art before the effective filing date to have the solid cosmetic be in form of sticks and thus high solidity. The cosmetic of the ‘235 patent does not preclude additional ingredients such as surfactants, water and in being stick form such that it would meet high solidity. The same gelling agents as well as oils art taught in overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976. 

CORRESPONDENCE
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615